DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 8/26/2020.
Claims 13-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuter at al. (US 2016/0297302).

As to claim 13 Reuter discloses a method for protecting an electric machine of a motor vehicle, the method comprising the following steps: 
ascertaining a switch-on frequency for the electric machine as a function of operating parameters of the motor vehicle stored in a control unit;
this is called the ascertained service life (paragraph 0015).  Each time the load in the prior art is activated it is added to the number of the ascertained service life and stored so the vehicle knows when it has reached the service life threshold. 
comparing the ascertained switch-on frequency to a predefinable first threshold value, at least one further threshold value being preset; 
the first threshold value is the setpoint service life of the motor. The same as the applicant.  Both use a service life threshold.  The at least one further threshold value being the load.
switching on the electric machine when a control variance exceeds the at least one further threshold value (switching on the machine when the load is necessary); and 
adapting the at least one further threshold value in such a way that the switch-on frequency of the electric machine is limited (limited in the load value to prevent damage (see claim 16)), when the switch-on frequency exceeds the first predefinable threshold value (the expected service life).


As to claim 17 Reuter discloses the method as recited in claim 13, wherein the first predefinable threshold value is determined as a function of operating parameters of the electric machine which make it possible to draw a conclusion about a service life of the electric machine. (The parameter is temperature according to the prior art claim 19)

As to claim 18 Reuter discloses the method as recited in claim 13, wherein the operating parameters correspond to: (i) a measured number of switch-on operations of the electric machine, and/or (11) an operating time of the electric machine, and/or (iii) an active operation of the electric machine per kilometer traveled by the motor vehicle.
Reuter discloses at least the measured number or switch on operation of the electric machine.  That would be called the ascertained service life expectancy.

Allowable Subject Matter
Claims 14-16 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   As to claims 14-16 none of the prior art discloses moving a threshold value according to the boost operation.  As to claims 19-23 the claims contain specific control variances that are not known in the prior art and would not be obvious in combination with any other prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to electric motor protection service life is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747